Citation Nr: 1212532	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-29 698	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia




THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for mitral and aortic stenosis.

2.  Entitlement to service connection for residuals of stroke as secondary to mitral and aortic stenosis.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The appellant served in the U.S. Marine Corps Reserve.  He enlisted in November 1987 and was discharged in April 1992.  His service included, among other things, a period of active duty for training (ACDUTRA) from July 1988 to April 1989.  38 U.S.C.A. § 101(22)(A); 38 C.F.R. § 3.6(c)(1).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a previously denied claim for service connection for mitral and aortic stenosis, and also denied service connection for residuals of stroke as secondary to mitral and aortic stenosis.  38 U.S.C.A. §§ 1131, 5108; 38 C.F.R. §§ 3.156, 3.310.  After the appellant appealed the November 2008 decision, the RO reopened the claim for service connection for mitral and aortic stenosis and denied it on the merits in a March 2010 supplemental statement of the case (SSOC).

Although the RO has reopened the appellant's claim for service connection for mitral and aortic stenosis, the Board is required to consider the question of reopening independently.  See 38 U.S.C.A. § 7104(b); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Consequently, the issues on appeal have been characterized as set forth above, on the title page.

In his December 2008 notice of disagreement, the appellant requested a hearing before RO personnel.  In August 2009, he asked that the hearing be postponed.  In December 2009, his former representative (a representative of the Virginia Department of Veterans Services (VDVS), acting on behalf of The American Legion) asked that the hearing be canceled.

In April 2010, the appellant executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of a private attorney.  In July 2011, the attorney withdrew from representation.  The appellant is currently proceeding pro se.

In December 2011, the appellant was notified of the time and place of a Board hearing he requested in connection with the present appeal.  See 38 C.F.R. § 20.704(b).  He failed to report, however, and no motion for rescheduling has been received.  Accordingly, the Board will process his appeal as though the request for a Board hearing has been withdrawn.  38 C.F.R. § 20.704(d).

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Service connection can be established for disability due to disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA.  38 C.F.R. § 3.6(a).  Service connection can also be established for disability due to injury (but not disease) incurred or aggravated in the line of duty during a period of inactive duty training (INACDUTRA), or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident which occurred during INACDUTRA.  Id.

In the present case, the evidence of record shows that the appellant's prior claim for service connection for mitral and aortic valve stenosis was denied in December 2003 because the evidence then of record did not establish that the condition was related to service.  The evidence of record, then and now, shows that the appellant's valvular problems, while congenital, are in the nature of a "disease," and not a defect.  See, e.g., VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (Oct. 30, 1990); QTC examination report dated October 2003.  Accordingly, the claim for service connection may be reopened if evidence is received which tends to show that the appellant's valvular disease first manifested during a period of ACDUTRA or a congenital disease was aggravated by a period of ACDUTRA.  The notice provided pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) did not fully address the factual basis of this case.  See, e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, amended notice should be provided on remand. 

The available evidence shows that the appellant is in receipt of disability benefits from the Social Security Administration (SSA).  The evidence also shows that he was treated by a private physician, Donald M. DeCastro, M.D., after symptoms of mitral stenosis began, and that he reported during a June 2003 QTC examination that matters pertaining to a heart murmur arose during a "flight physical" he underwent sometime in 2000, and that he was referred to a cardiologist in Charlotte, North Carolina.  Presently, the claims file does not contain the medical records underlying the appellant's award of SSA disability benefits.  Nor does it contain any report of a flight physical in 2000, complete clinical records from Dr. DeCastro, or records from a cardiologist in Charlotte, North Carolina.  Because those records could bear on the outcome of the appellant's appeal, efforts should be made to procure them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (e)(2) (2011).  The appellant should also be notified of his right to appoint a new representative.

For the reasons stated, this case is REMANDED for the following actions:

1.  Advise the appellant of his right to appoint a new representative, if he so chooses.

2.  Send the appellant (and his representative, if any) a VCAA notice letter advising him of the evidence and information necessary to substantiate his application to reopen the claim for service connection for mitral and aortic stenosis, pursuant to Kent.  The letter should specify that, in order to reopen the claim, evidence must be received which tends to show that his valvular disease first manifested during a period of ACDUTRA or a congenital disease was aggravated during such period of ACDUTRA.  The appellant (and his representative, if any) must be afforded a reasonable opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

3.  Ask the appellant to provide completed medical release forms for records pertaining to the flight physical he reportedly underwent in 2000 and any relevant treatment he has received from Dr. DeCastro and the cardiologist he reportedly saw in Charlotte, North Carolina.  Also ask the appellant to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If he provides the necessary release(s), the identified relevant records should be requested.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the identified records are not available, the claims file should be annotated to reflect that fact, and the appellant should be notified.

4.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the appellant's entitlement to SSA disability benefits, to include any medical records gathered in connection therewith.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the appellant should be notified.

5.  After conducting any additional development deemed necessary, the claims on appeal should again be reviewed.  If any benefit sought remains denied, furnish a SSOC to the appellant (and his representative, if any), and afford him (them) an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

